Citation Nr: 0109188	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran retired from active duty service in March 1999 
after 20 years of service.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an increased evaluation for 
residuals of a right ankle fracture will be addressed in the 
subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no current diagnosed left knee disability.

3.  The veteran was treated for a headache in April 1997 with 
continued complaints at the time of his retirement 
examination and diagnosed tension headaches shortly after his 
discharge; his tension headaches have been shown to be 
chronic during his active duty service and he continues to 
have muscle tension headaches.


CONCLUSIONS OF LAW

1.  There is no current left knee disability that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).

2.  Tension headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed a left knee disability 
in service as a result of his service connected right ankle 
disability and that he suffered migraine headaches in the 
last five years of his service.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The veteran was advised of 
the evidence necessary to substantiate his claims when he was 
initially given notice of the August 1999 rating decision and 
in March 2000, when he received his statement of the case.  
At that time it was noted that there was no currently 
diagnosed left knee disability and that tension headaches 
were not compensable.  The veteran has not alleged that there 
are any existent post-service treatment records for his 
claimed left knee and tension headaches.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he complained 
of a migraine headache in April 1997.  The assessment was 
headaches.  In June 1998, he complained of a headache.  In 
his August 1998 report of medical history, the veteran 
reported a three-year history of left knee pain and two 
months of treatment with over-the-counter medications for 
migraine headaches.  The retirement examination was negative 
for pathology of the left knee, nor were there any 
neurological findings that could be associated with 
headaches.  Despite his complaints of left knee pain, there 
is no evidence of any similar complaints at any other time 
during his service, or relevant findings, treatment or 
diagnoses.

During his April 1999 VA general medical examination, the 
veteran gave a five-year history of migraine headaches that 
were much less significant since his retirement and with the 
reduction of his stress.  Previously, he had some associated 
vision changes, nausea and dizziness.  He also gave a history 
of left knee problems beginning in 1998.  He denied any left 
knee trauma, redness or swelling but described pain with 
prolonged ambulation.  The veteran believed his left knee 
pain was a result of favoring his right ankle from 1994 to 
1997.  Examination revealed no left knee redness, swelling, 
effusion or laxity.  There was full range of left knee motion 
and drawer and McMurray's signs were negative.  He was 
normocephalic and his cranial nerves II through XII were 
grossly intact.  Diagnoses were muscle tension headaches that 
had improved since retirement and normal left knee 
examination pending X-ray results.  No X-ray studies were 
performed on the left knee.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The veteran has not presented any competent medical evidence 
that he currently has a left knee disability.  In fact, the 
most recent medical evidence of record, the April 1999 VA 
examination report, shows only left knee complaints and no 
objective findings with regard to the left knee.  Although 
the veteran believes he currently has a left knee disability 
as a result of service and his service-connected right ankle 
disability, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

With regard to the veteran's claim for service connection for 
headaches, the Board finds that service medical records 
reveal that the veteran was treated for a headache in April 
1997, June 1998, and complained of two-month treatment for 
headaches at the time of his August 1998 retirement 
examination.  Moreover, at his April 1999 VA examination 
(within one month of his discharge), he gave a five-year 
history of headaches and the examiner diagnosed him with 
muscle tension headaches.  Resolving doubt in the veteran's 
favor, the Board finds that there is sufficient evidence to 
establish that muscle tension headaches were shown in and 
continued after service.  Therefore, the Board finds that the 
evidence supports entitlement to service connection for 
tension headaches. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 
3.102, 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 
(1997).


ORDER

Service connection is denied for a left knee disability.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
muscle tension headaches is granted.


REMAND

Although the veteran underwent a VA examination in April 1999 
that indicated a deformed right ankle with moderate 
limitation of motion, the examiner did not comment on whether 
there was any objective evidence of joint instability, 
weakened movement, excess fatigability or incoordination or 
functional limitation due to pain associated with his right 
ankle disability.  The Board is of the opinion that the 
veteran should be provided a VA orthopedic examination with 
adequate assessment of functional limitation as a result of 
pain or painful motion, to include functional loss during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
U.S. Court of Appeals for Veterans Claims has held that VA's 
duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination 
which takes into account the records of prior medical 
treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA, private or service department, who 
may possess additional records pertinent 
to his claim.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  Any records received should be 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
examination by an orthopedist, if 
available, in order to determine the 
nature and extent of his service-
connected right ankle disability.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination.  The examiner must indicate 
in the report whether the claims folder 
has been reviewed.  All indicated tests, 
studies and X-rays should be performed.  
The examiner should set forth all 
objective findings regarding the right 
ankle disability, including complete 
range of motion measurements and whether 
there is any joint instability.  The 
orthopedist should also be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's right 
ankle disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with the right 
ankle disability should be specifically 
assessed.  The orthopedist should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

